Title: To Thomas Jefferson from William Tatham, 15 August 1791
From: Tatham, William
To: Jefferson, Thomas


[Richmond,] 15 Aug. 1791. Mr. Ross and himself, in pursuance of TJ’s proposals for a western post, dispatch his brother to “form Contracts and Arrangement to the North Fork of Holston agreable to your Plan.” He has also set on foot a subscription among merchants, hoping “some Man of enterprize … may be dispos’d to engage in pushing the Matter as far as possible.—This will probably produce a Caravan, or Guard System of passing the Wilderness at given Periods.” Nothing in his power will be wanting to assist Davis in what TJ wishes “to be establish’d for the good of the Union.”—He encloses return from Kentucky. The hurry of this dispatch will apologize for his haste. “Horse &c. ready and to start to morrow morning.” He will write fully by next post of his “several undertakings for the use of the community.” P.S. The return will perfect the analysis sent Gen. Knox when added to the amendments in Col. Carrington’s return.
